Citation Nr: 1642703	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-24 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northwest Network Payment Center 
in Portland, Oregon

THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on September 4, 2013, for services rendered by the Boise Radiology Group.

(The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression, whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, and entitlement to service connection for obesity are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  

The Veteran requested a hearing before the Board in her July 2014 substantive appeal.  However, in August 2016, the Veteran's representative forwarded the Veteran's request to withdraw her pending appeal and noted that "this letter serves as a written request to cancel her September [] 2016 Central Office hearing," thereby withdrawing her hearing request.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew her appeal of entitlement to reimbursement for medical expenses incurred on September 4, 2013, for services rendered by the Boise Radiology Group.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to payment or reimbursement for medical expenses incurred on September 4, 2013, for services rendered by the Boise Radiology Group have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Furthermore, when the appeal involves multiple issues, such as the case here, "the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  Id. § 20.204(b)(1).

In the present case, in August 2016, the Veteran submitted a written statement expressing her intent to "withdraw . . . Medical Expense Reimbursement."  Thus, this issue has been properly withdrawn from appeal.

The Veteran has withdrawn her appeal of the issue of entitlement to payment or reimbursement for medical expenses incurred on September 4, 2013, for services rendered by the Boise Radiology Group and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.


ORDER

The appeal for the issue of entitlement to payment or reimbursement for medical expenses incurred on September 4, 2013, for services rendered by the Boise Radiology Group is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


